UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Money Market Fund, Inc. February 28, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments101.3% Rate (%) Date Amount ($) Value ($) New Jersey97.2% Brick Township, General Improvement GO Notes (Landfill Closure Project) 3.00 11/1/11 490,000 a 496,614 Camden County Improvement Authority, MFHR (Liberty Park Housing Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.42 3/7/11 6,685,000 b, c 6,685,000 Cape May County, GO Notes (County College) 4.00 8/15/11 200,000 203,025 Carteret Redevelopment Agency, Revenue (Project Notes) 1.50 9/28/11 1,500,000 a 1,504,292 Cherry Hill Township, GO Notes, Refunding 5.25 7/15/11 100,000 a 101,619 East Brunswick Township, GO Notes, BAN 2.00 1/6/12 5,000,000 a 5,039,050 Elizabeth, GO Notes, BAN 1.25 4/15/11 2,000,000 a 2,000,864 Glassboro Borough, GO Notes, BAN 1.75 8/11/11 3,000,000 a 3,009,001 Gloucester Township, GO Notes, BAN 1.75 6/8/11 5,794,507 a 5,805,381 Howell Township, GO Notes (General Capital Improvements Bonds) 2.25 11/1/11 700,000 a 706,287 Howell Township, GO Notes (Sewer Utility Assessment Bonds) 2.25 11/1/11 120,000 a 121,078 Hudson County Improvement Authority, County Guaranteed Pooled Notes (Local Unit Loan Program) 1.50 8/31/11 1,155,000 1,157,837 Irvington Township, GO Notes, Refunding, BAN 2.35 3/11/11 2,140,000 a 2,140,201 Keyport, GO Notes, BAN 1.50 8/4/11 8,165,900 a 8,177,976 Lambertville, GO Notes, BAN 1.50 5/4/11 3,000,000 a 3,003,125 Middlesex County Improvement Authority, County-Guaranteed Capital Improvement Revenue, Refunding 3.00 6/15/11 325,000 327,143 Middletown Township, GO Notes, BAN 1.50 9/21/11 2,604,325 a 2,611,532 Millstone Township Board of Education, School District Notes 4.25 7/15/11 500,000 506,547 Monmouth County, GO Notes 4.00 9/1/11 650,000 661,264 Monmouth County, GO Notes, Refunding 3.00 1/15/12 250,000 254,340 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/11 250,000 254,601 New Brunswick Parking Authority, City Guaranteed Subordinated Project Notes (Jelin Street Construction Project) 1.38 3/1/11 6,800,000 a 6,800,000 New Brunswick Parking Authority, City-Guaranteed Subordinated Project Notes (Transit Village Parking Project) 2.00 3/1/11 4,000,000 a 4,000,000 New Jersey, COP (Equipment Lease Purchase Agreement) 5.00 6/15/11 1,755,000 1,775,228 New Jersey, GO Notes, Refunding 3.80 7/1/11 105,000 106,074 New Jersey, GO Notes, Refunding 5.25 7/15/11 125,000 127,081 New Jersey Building Authority, State Building Revenue, Refunding 5.00 6/15/11 500,000 506,157 New Jersey Economic Development Authority, EDR (ARND, LLC Project) (LOC; PNC Bank NA) 0.32 3/7/11 1,810,000 b 1,810,000 New Jersey Economic Development Authority, EDR (Catholic Community Services Project) (LOC; Wells Fargo Bank) 0.30 3/7/11 290,000 b 290,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.35 3/7/11 800,000 b 800,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.32 3/7/11 700,000 b 700,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 1,650,000 b 1,650,000 New Jersey Economic Development Authority, EDR (J James Realty Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 100,000 b 100,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 1,115,000 b 1,115,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; Commerce Bank NA) 0.37 3/7/11 1,130,000 b 1,130,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 1,095,000 b 1,095,000 New Jersey Economic Development Authority, EDR (Republic Services, Inc. Project) (LOC; Bank of America) 0.42 3/7/11 625,000 b 625,000 New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus LLC Project) (LOC; TD Bank) 0.37 3/7/11 1,755,000 b 1,755,000 New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank NA) 0.31 3/7/11 1,535,000 b 1,535,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 1,325,000 b 1,325,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; Commerce Bank NA) 0.27 3/7/11 2,360,000 b 2,360,000 New Jersey Economic Development Authority, EDR, Refunding (Phoenix Realty Partners Project) (LOC: Wells Fargo Bank) 0.30 3/7/11 1,500,000 b 1,500,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.52 3/7/11 2,515,000 b 2,515,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.30 3/7/11 1,600,000 b 1,600,000 New Jersey Economic Development Authority, Revenue (Buchanan and Zweigle Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 1,555,000 b 1,555,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation - Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.32 3/7/11 5,525,000 b 5,525,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation - Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.32 3/7/11 4,210,000 b 4,210,000 New Jersey Economic Development Authority, Revenue (Catholic Charities Project) (LOC; Wells Fargo Bank) 0.30 3/7/11 620,000 b 620,000 New Jersey Economic Development Authority, Revenue (Catholic Community Services Project) (LOC; Wells Fargo Bank) 0.35 3/7/11 300,000 b 300,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.35 3/7/11 1,860,000 b 1,860,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.31 3/7/11 1,680,000 b 1,680,000 New Jersey Economic Development Authority, Revenue (Green Hill Project) (LOC; Valley National Bank) 0.36 3/7/11 4,700,000 b 4,700,000 New Jersey Economic Development Authority, Revenue (Jewish Home at Rockleigh Project) (LOC; Valley National Bank) 0.36 3/7/11 8,680,000 b 8,680,000 New Jersey Economic Development Authority, Revenue (Jewish Home at Rockleigh Project) (LOC; Valley National Bank) 0.36 3/7/11 8,680,000 b 8,680,000 New Jersey Economic Development Authority, Revenue (Joseph H. Moreng, Jr. and James Moreng Leasing Partnership) (LOC; Wells Fargo Bank) 0.37 3/7/11 405,000 b 405,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 625,000 b 625,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 2,000,000 b 2,000,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; Commerce Bank NA) 0.37 3/7/11 5,920,000 b 5,920,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.35 3/7/11 1,075,000 b 1,075,000 New Jersey Economic Development Authority, Revenue, Refunding (Station Plaza Park and Ride, L.P. Project) (LOC; Wells Fargo Bank) 0.42 3/7/11 2,400,000 b 2,400,000 New Jersey Economic Development Authority, Revenue, Refunding (Trenton Office Complex) 5.25 6/15/11 840,000 851,094 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/11 500,000 500,000 New Jersey Educational Facilities Authority, Revenue (Princeton University) 3.50 7/1/11 250,000 252,264 New Jersey Educational Facilities Authority, Revenue, Refunding (Princeton University) 5.00 7/1/11 100,000 101,435 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 3.35 9/1/11 100,000 101,253 New Jersey Health Care Facilities Financing Authority, Revenue (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.36 3/7/11 9,685,000 b 9,685,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.36 3/7/11 1,000,000b, c 1,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Hospitals Corporation) (LOC; Bank of America) 0.36 3/7/11 1,800,000 b 1,800,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.35 3/7/11 200,000 b 200,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.33 3/7/11 1,000,000 b 1,000,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.33 3/7/11 32,200,000 b 32,200,000 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/11 200,000 206,677 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/11 1,700,000 1,763,093 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 3/7/11 29,100,000 b 29,100,000 New Jersey Turnpike Authority, Turnpike Revenue (Liquidity Facility; Societe Generale) 0.27 3/7/11 17,800,000 b 17,800,000 Ocean County, GO Notes, Refunding 4.00 12/1/11 750,000 769,431 Palmyra Borough, GO Notes, BAN 1.50 6/8/11 2,648,000 a 2,651,198 Piscataway Township, GO Notes (General Improvement) 4.00 10/15/11 100,000 a 101,905 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.46 3/7/11 4,930,000b, c 4,930,000 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (Liquidity Facility; JPMorgan Chase Bank) 0.35 3/7/11 1,660,000b, c 1,660,000 Port Authority of New York and New Jersey, CP 0.32 4/1/11 8,100,000 8,100,000 Port Authority of New York and New Jersey, Equipment Notes 0.32 3/7/11 5,800,000 b 5,800,000 Port Authority of New York and New Jersey, Equipment Notes 0.32 3/7/11 1,255,000 b 1,255,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.27 3/1/11 2,500,000 b 2,500,000 Puttable Floating Option Tax Exempt Receipts (New Jersey Economic Development Authority, Assisted Living Facility Revenue (Meridian Assisted Living at Bridgewater Project)) (LOC; Merrill Lynch Capital Services and Liquidity Facility; Merrill Lynch Capital Services) 0.64 3/7/11 13,875,000b, c 13,875,000 Rahway, GO Notes, BAN 1.25 4/28/11 1,000,000 a 1,000,711 Rahway Redevelopment Agency, City-Secured Arts District Extension Project Notes 1.75 9/15/11 2,150,000 a 2,157,208 Red Bank, GO Notes, BAN 1.50 11/30/11 2,090,500 a 2,098,258 River Vale, GO Notes, BAN 1.50 1/13/12 9,000,000 a 9,038,794 Roxbury Township, GO Notes (General Improvement) 1.00 4/1/11 850,000 a 850,143 Rutgers, The State University, GO Notes 3.13 5/1/11 225,000 225,882 Spotswood Borough, GO Notes, BAN 1.50 12/7/11 2,400,000 a 2,409,134 Stafford Township, GO Notes, Refunding 3.00 7/1/11 250,000 a 251,885 Stafford Township, GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp.) 2.00 12/1/11 125,000 a 125,934 Trenton, GO Notes 2.00 7/15/11 1,168,000 a 1,172,102 Trenton, GO Notes, Refunding 3.00 3/15/11 2,000,000 a 2,001,528 Vernon Township, GO Notes 3.00 1/1/12 585,000 a 594,248 Vineland, Electric Utility GO Notes, Refunding (LOC; Wells Fargo Bank) 0.27 3/7/11 8,400,000a, b 8,400,000 U.S. Related4.1% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.36 3/7/11 5,300,000 b 5,300,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.27 3/7/11 3,600,000b, c 3,600,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Electric Power Authority, Power Revenue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.37 3/7/11 3,630,000b, c 3,630,000 Total Investments (cost $311,280,494) % Liabilities, Less Cash and Receivables %) ) Net Assets % a At February 28, 2011, the fund had $78,370,068 or 25.5% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from city-municipal general obligations. b Variable rate demand note - rate shown is the interest rate in effect at February 28, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, these securities amounted to $35,380,000 or 11.5% of net assets. At February 28, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 311,280,494 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the fund’s investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 By: /s/ James Windels James Windels Treasurer Date: April 26, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
